DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-9, 11-20 are pending.
Claims 6 and 10 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-13, 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hopper (US 5,379,518).  
Re claim 1, Hopper discloses an intermediate element (Fig. 10) comprising: 
a first intermediate member (24) and a second intermediate member (26), each of said first (24) and second intermediate members (26) including (it is noted that the Examiner comments are only pointing out structure 26. However, because 24 is a mirror image, the same applies to 24 as well):
an L-shaped portion (see examiner comments) in which a part of a panel of a door or window (90) is received (Fig. 10); 
a pad (20, 22) configured to be fit into at least one frame part (20 and 22 are capable of fitting into a frame part); and 
an intermediate portion (see examiner comments) extended from the L-shaped portion (see examiner comments) to the pad (20, 22); 
wherein the intermediate portion (see examiner comments) is integral with (Fig. 10) the L-shaped portion (see examiner comments) and the pad 20, 22),
		wherein each of the L-shaped portion (see examiner comments) and the pad (20, 220) extend away from (Fig. 10, as each has a portion extending to the left from 16a) the intermediate portion (see examiner comments) in a first direction (to the left, see examiner comments), and 
wherein at least one of the L-shaped portion (see examiner comments) and the pad (20, 22) comprise a face (top face of 20 and 22) configured to receive a connector (80) and facing (to the right) in a second direction (right side) opposite to the first direction (left side); and 
the connector (80) received (Fig. 10) in respective faces (of 20 and 22) of the first and second intermediate members (24, 26) for joining the first and second intermediate members (24, 26) together to form the intermediate element (Fig. 10).
The phrases “configured to be fit into at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Hopper discloses the intermediate element according to claim 1, 
wherein the pad (20, 22) and at least a first part (38) of the intermediate portion (see examiner comments) are configured to fit within the at least one frame part (20, 22 and 38 are capable of fitting within at least one frame part), and 
wherein the L-shaped portion (see examiner comments) and at least a second part (16a) of the inter intermediate portion (see examiner comments) are configured to protrude from the at least one frame part (16a and the L-shaped portion are capable of protruding from at least one frame part),
wherein the L-shaped portion (see examiner comments) comprises at least one groove (between the bottom wall of the L-shaped portion and 39), and 
wherein the intermediate portion (see examiner comments) is extended from the L-shaped portion (see examiner comments) to the pad (20, 22) in a first direction (vertically) that is substantially perpendicular to a second direction (horizontally) in which the at least one groove (between the bottom wall of the L-shaped portion and 39) of the L-shaped portion (see examiner comments) is configured to receive a connector (80).
The phrases “configured to fit within the at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Hopper discloses the intermediate element according to claim 2, wherein respective pads (20, 22) of the first and second intermediate members (24, 26) are joined to each other (Fig. 10, via 80).
Re claim 4, Hopper discloses the intermediate element according to claim 3, wherein respective intermediate portions (see examiner comments) of the first and second intermediate members (24, 26) are configured to extend through a same opening (between 6) between the at least one frame part (the intermediate portions are capable of meeting this statement of intended use) when the respective pads (20, 22) of the first and second intermediate members (24, 26) are joined to each other (via 80).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 5, Hernandez discloses the intermediate element according to claim 3, wherein respective L-shaped portions (see examiner comments) and respective second parts (16a) of the first and second intermediate members (see examiner comments) are configured to protrude from the at least one frame part (these features, due to be oriented above 22, are capable of protruding as claimed).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 7, Hopper discloses the intermediate element according to claim 6, wherein the connector (80) is extended between the respective L-shaped portions (see examiner comments) of the first and second intermediate members (24, 26).
Re claim 9, Hopper discloses the intermediate element according to claim 7, wherein respective intermediate portions (see examiner comments) of the first and second intermediate members (24, 25) are spaced apart from each other (Fig. 10).
Re claim 11, Hernandez discloses the intermediate element according to claim 2, wherein the L-shaped portion (see examiner comments), the intermediate portion (see examiner comments), and the pad (20, 22) are configured such that at least a portion of the at least one frame part is visible (a portion of a frame part can be visible) when the pad (20, 22) is fit to the at least one frame part (as this is a statement of intended use) and the part of the panel (90) is fit to the L-shaped portion (see examiner comments).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 12, Hopper discloses an intermediate element (Fig. 10) comprising: 
an L-shaped portion (see examiner comments) in which a part (right surface of 90) of a panel of a door or window (90) is received (Fig. 10); 
a pad (22) configured to be fit into at least one frame part (22 is capable of fitting within at least one frame part); and 
an intermediate portion (see examiner comments) extended from the L-shaped portion (see examiner comments) to the pad (20, 22), 
another L-shaped portion (see examiner comments as applied to 24 on the left) configured to receive another part (left surface of 90) of the panel (90) of the door or window (90); 
another pad (20) configured to be fit into at least one other frame part (20 is capable of fitting within at least one frame part); and 
another intermediate element (see examiner comments as applied to 24 on the left) extended from the other L-shaped portion (see examiner comments as applied to 24 on the left) to the other pad (s20) in the first direction (vertically), 
a connector (80),
wherein the L-shaped portion (see examiner comments) is joined to (Fig. 10) the other L-shaped portion (see examiner comments as applied to 24 on the left), and 
wherein the pad (22) is joined to the other pad (20), wherein each of the L-shaped portion (see examiner comments) and the pad (20, 22) extend away from (Fig. 10) the intermediate portion (see examiner comments, as each extends inward) in a first direction (inward), and 
wherein at least one of the L-shaped portion (see examiner comments) and the pad (20, 22) comprise a face (top face of 20 and 22) configured to receive the connector (80) in a second direction (to the right) opposite to the first direction (left side).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Hopper discloses the intermediate element according to claim 12, wherein 
the connector (80) is extended from the L-shaped portion (see examiner comments) to the other L-shaped portion (see examiner comments as applied to 24 on the left), and wherein the L-shaped portion (see examiner comments) is joined to (Fig. 10) the other L-shaped portion (see examiner comments as applied to 24 on the left) by the connector (80).
Re claim 15, Hopper discloses the intermediate element according to claim 13, wherein the intermediate portion (see examiner comments) and the other intermediate portion (see examiner comments as applied to 24 on the left) are spaced apart from each other (Fig. 10).
Re claim 16, Hopper discloses the intermediate element according to claim 14, wherein the connector (80) is extended from the L-shaped portion (see examiner comments) to the other L-shaped portion (see examiner comments as applied to 24 on the left) in a direction substantially perpendicular (vertically) to a direction (horizontal) in which the intermediate element (see examiner comments) is extended from the L-shaped portion (see examiner comments) to the pad (20, 22).
Re claim 17, Hopper discloses the intermediate element according to claim 12, 
wherein the pad (20, 22) and at least a first part (38) of the intermediate portion (see examiner comments) are configured to fit within the at least one frame part (20, 22 and 38 are capable of fitting within at least one frame part), and 
wherein the L-shaped portion (see examiner comments) and at least a second part (16a) of the intermediate portion (see examiner comments) are configured to protrude from the at least one frame part (16a and the L-shaped portion are capable of fitting within at least one frame part).
The phrases “configured to fit within the at least one frame part” and “configured to receive a connector” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 18, Hopper discloses the intermediate element according to claim 17, wherein the other pad (20) and at least a first part (35) of the other intermediate portion (see examiner comments as applied to 24) are configured to fit within the at least one other frame part (20 and 35 are capable of fitting within at least one frame part), and wherein the other L-shaped portion (see examiner comments as applied to 24 on the left) and at least a second part (16a as applied to 24) of the other intermediate portion (see examiner comments as applied to 24 on the left) are configured to protrude from the at least one other frame part (16a and the intermediate portion are capable of fitting within at least one frame part).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 19, Hopper discloses the intermediate element according to claim 12, wherein the intermediate portion (see examiner comments) and the other intermediate element (see examiner comments as applied to 24 on the left) are configured to extend through a same opening between the at least one frame part and the at least one other frame part (the claimed features are capable of the claimed extension, as this is a statement of intended use) when the pad (22) is fitted to the at least one frame part (as this is a statement of intended use) and the other pad (20) is fitted to the at least one other frame part (as this is a statement of intended use).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 20, Hopper discloses the intermediate element according to claim 12, wherein the L-shaped portion (see examiner comments), the intermediate portion (see examiner comments), the pad (22), the other L-shaped portion (see examiner comments as applied to 24 on the left), the other intermediate portion (see examiner comments as applied to 24 on the left), the other pad (20) are configured such that at least a portion of the at least one frame part (as this is a statement of intended use) and at least a portion of the other frame part (as this is a statement of intended use) are visible (from above) depending on a position of the intermediate portion (see examiner comments) when the pad (22) is fit to the at least one frame part (as this a statement of intended use), the part of the panel (90) is fit to the L-shaped portion (see examiner comments right), the other pad (22) is fit to the at least one other frame part (as this is still within the same intended use clause), and the other part of the panel (right surface of 90)  is fit to the other L-shaped profiled portion (see examiner comments as applied to 24 on the left).
The phrases “configured to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comments


    PNG
    media_image1.png
    861
    788
    media_image1.png
    Greyscale




Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s arguments with respect to all claims have been considered and are persuasive. Rejection under 35 USC 112 is hereby withdrawn.	
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.	
In addition, a note is to be made regarding the statements of intended use.  In response to the previous rejection, the Applicant stated that the statements of intended use were not given patentable weight.  This is not the case.  Some patentable weight is given, in that the claimed features must be capable of meeting the intended function.  However, none of the structural features within those statements were ever positively introduced into the claim.  For example, with respect to the at least one frame part, each recitation regarding the at least one frame part is only found in intended use (configured to) with respect to another positively recited features, or within an optional/conditional statement (when) with respect to another positively recited feature.  In other words, the at least one frame part is not actually required by the claim, and the claimed features (of which the “configured to” and “when” pertain to) need only be capable of meeting the intended use if the at least one frame part is used.  Should Applicant prefer greater weight be given to these claimed features, the at least one frame part should be positively recited by each claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635